Exhibit 10.3

 

EXECUTION COPY

 

SHAREHOLDER IRREVOCABLE UNDERTAKING

 

This SHAREHOLDER IRREVOCABLE UNDERTAKING (this “Undertaking”) is made and
entered into as of June       , 2005, by and between Lawson Software, Inc., a
Delaware corporation (“Lawson”), and the undersigned Shareholder (“Shareholder”)
of Intentia International AB, a company organized under the laws of Sweden
(“Intentia”).

 

RECITALS

 

A.            Intentia, Lawson, Lion Holdings, Inc., a Delaware corporation
(“Bidder”) and Lion Acquisition, Inc., a Delaware corporation (“Lion
Acquisition”) have entered into a Transaction Agreement (the “Transaction
Agreement”).  Lawson has organized Bidder and caused Bidder to organize Lion
Acquisition for the purpose of reorganizing Lawson into a holding company
through a merger of Lion Acquisition with and into Lawson, with Lawson as the
surviving corporation (the “Merger”) pursuant to an Agreement of Merger between
Lawson and Lion Acquisition (the “Merger Agreement”).  As a result of the
Merger, Lawson will become a wholly owned subsidiary of Bidder.  Bidder will
enter into a business combination with Intentia pursuant to the Transaction
Agreement by means of a recommended public offer by Bidder for all of the issued
and outstanding shares, warrants and convertible notes of Intentia (the
“Offer”);

 

B.            Such Offer will be publicly announced by way of a press release
issued by Lawson and Intentia setting forth the terms and conditions of the
purchase and in the agreed form as set out in Appendix 1 (the “Press
Announcement”);

 

C.            Shareholder is the beneficial owner of such number of shares of
such Series A and/or Series B Intentia shares, as set forth on the signature
page hereof, and warrants to acquire such number of shares of Intentia Series B
shares (“Warrants”) as set forth on the signature page hereof.

 

D.            As an inducement and a condition to entering into the Transaction
Agreement and issuing a proxy statement to its stockholders requesting approval
of the issuance of the shares of Bidder Stock to the Intentia Shareholders in
consideration for Intentia Shares, Lawson has requested that Shareholder agree,
and Shareholder has agreed (in Shareholder’s capacity as such), to enter into
this Agreement in order to facilitate the consummation of the Offer.

 

NOW, THEREFORE, intending to be legally bound, the parties hereto agree as
follows:

 

1.             Definitions.  For the purposes of this Agreement, capitalized
terms that are used but not defined herein shall have the respective meanings
ascribed thereto in the Transaction Agreement.

 

“Expiration Date” shall mean the earlier to occur of (i) six months after the
earlier date of (A) the termination of the Offer by Lawson in accordance with
the terms and conditions set forth in the Press Announcement, or (B) termination
of the Transaction Agreement, or (ii) such date

 

--------------------------------------------------------------------------------


 

and time as the Offer shall have consummated in accordance with the terms and
conditions set forth in the Press Announcement.

 

“Person” shall mean any individual, any corporation, limited liability company,
general or limited partnership, business trust, unincorporated association or
other business organization or entity, or any governmental authority.

 

“Shares” shall mean: (i) all securities of Intentia (including all shares of
Intentia Series A and Intentia Series B capital stock and all options, warrants
and other rights to acquire Intentia Shares) owned by Shareholder as of the date
of this Agreement, and (ii) all additional securities of Intentia (including all
additional Intentia Shares and all additional options, warrants and other rights
to acquire Intentia Shares) of which Shareholder acquires beneficial ownership
during the period commencing with the execution and delivery of this Agreement
until the Expiration Date.

 

A Person shall be deemed to have effected a “Transfer” of a security if such
Person directly or indirectly (i) offers for sale, sells, assigns, pledges,
encumbers, grants an option with respect to, transfers or otherwise disposes of
such security or any interest therein, or (ii) enters into an agreement,
commitment or other arrangement providing for the sale of, assignment of, pledge
of, encumbrance of, granting of an option with respect to, transfer of or
disposition of such security or any interest therein; provided, however, that
the granting by Shareholder of a security interest in Shares to a brokerage firm
to secure a cash loan from such brokerage firm for the purpose of purchasing
Intentia Shares upon exercise of Intentia options or warrants outstanding on the
date of this Agreement shall not be deemed a “Transfer” for purposes of this
Agreement.

 

2.             Restriction on Transfer, Proxies and Non-Interference.  Except as
expressly contemplated by this Agreement, at all times during the period
commencing with the execution and delivery of this Agreement and continuing
until the Expiration Date, Shareholder shall not, directly or indirectly,
(i) cause or permit the Transfer of any of the Shares to be effected, or
discuss, negotiate or make any offer regarding any Transfer of any of the
Shares, (ii) grant any proxies or powers of attorney with respect to any of the
Shares, deposit any of the Shares into a voting trust or enter into a voting
agreement or other similar commitment or arrangement with respect to any of the
Shares in contravention of the obligations of Shareholder under this Agreement,
(iii) request that Intentia register the Transfer of any certificate or
uncertificated interest representing any of the Shares, or (iv) take any action
that would make any representation or warranty of Shareholder contained herein
untrue or incorrect, or have the effect of preventing or disabling Shareholder
from performing any of Shareholder’s obligations under this Agreement. 
Notwithstanding the foregoing or anything to the contrary set forth in this
Agreement, Shareholder may sell Shares for cash to the extent necessary to pay
taxes incurred as a direct result of the exercise of Intentia options or
warrants after the date hereof.

 

3.             Undertaking.  Shareholder hereby undertakes to (i) accept the
Offer in respect of the Shares, including all Warrants, and tender such Shares,
including all Warrants, within 15 business days from the date on which the
acceptance period under the Offer commences and not withdraw such acceptance
once tendered; and (ii) vote against any proposal made in opposition to, or in
competition with, consummation of the Offer, including any Acquisition Proposal,
at any meetings of the shareholders of Intentia at which any such proposal is
considered.

 

2

--------------------------------------------------------------------------------


 

4.             Representations and Warranties.  Shareholder hereby represents
and warrants to Intentia as follows:

 


(A)           OWNERSHIP OF SHARES.  SHAREHOLDER IS THE BENEFICIAL OWNER OF ALL
OF THE SHARES.  SHAREHOLDER HAS SOLE VOTING POWER AND THE SOLE POWER OF
DISPOSITION WITH RESPECT TO ALL OF THE SHARES, WITH NO LIMITATIONS,
QUALIFICATIONS OR RESTRICTIONS ON SUCH RIGHTS, SUBJECT TO APPLICABLE FEDERAL
SECURITIES LAWS AND THE TERMS OF THIS AGREEMENT.  SHAREHOLDER IS THE SOLE RECORD
HOLDER (AS REFLECTED IN THE RECORDS MAINTAINED BY INTENTIA’S TRANSFER AGENT FOR
INTENTIA SHARES) OF ALL OF THE SHARES.


 


(B)           POWER; BINDING AGREEMENT.  SHAREHOLDER HAS THE LEGAL CAPACITY,
POWER AND AUTHORITY TO ENTER INTO AND PERFORM ALL OF SHAREHOLDER’S OBLIGATIONS
UNDER THIS AGREEMENT.  THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT
BY SHAREHOLDER WILL NOT VIOLATE ANY AGREEMENT OR COURT ORDER TO WHICH
SHAREHOLDER IS A PARTY OR IS SUBJECT, INCLUDING, WITHOUT LIMITATION, ANY VOTING
AGREEMENT OR VOTING TRUST.  THIS AGREEMENT HAS BEEN DULY AND VALIDLY EXECUTED
AND DELIVERED BY SHAREHOLDER AND CONSTITUTES A VALID AND BINDING AGREEMENT OF
SHAREHOLDER, ENFORCEABLE AGAINST SHAREHOLDER IN ACCORDANCE WITH ITS TERMS.


 


(C)           NO CONSENTS.  TO HIS, HER OR ITS KNOWLEDGE, THE EXECUTION AND
DELIVERY OF THIS AGREEMENT BY SHAREHOLDER DOES NOT, AND THE PERFORMANCE BY
SHAREHOLDER OF HIS, HER OR ITS OBLIGATIONS HEREUNDER WILL NOT, REQUIRE
SHAREHOLDER TO OBTAIN ANY CONSENT, APPROVAL, AUTHORIZATION OR PERMIT OF, OR TO
MAKE ANY FILING WITH OR NOTIFICATION TO, ANY GOVERNMENTAL AUTHORITY.


 

5.             No Ownership Interest.  Nothing contained in this Agreement shall
be deemed to vest in Lawson any direct or indirect ownership or incidence of
ownership of or with respect to any Shares.  Except as provided in this
Agreement, all rights, ownership and economic benefits relating to the Shares
shall remain vested in and belong to Shareholder.

 

6.             No Solicitation.  Shareholder, in its capacity as a shareholder,
shall not, and shall cause each of its representatives and subsidiaries (other
than Intentia and its subsidiaries) not to, take any action that would
constitute a breach of Paragraph 11 of the Transaction Agreement if such action
were taken by Intentia.

 

7.             Shareholder Notification of Acquisition of Additional Shares.  At
all times during the period commencing with the execution and delivery of this
Agreement and continuing until the Expiration Date, Shareholder shall promptly
notify Lawson of the number of any additional Intentia Shares and the number and
type of any other voting securities of Intentia acquired by Shareholder, if any,
after the date hereof.

 

8.             Termination.  This Agreement shall terminate immediately and
automatically, without any action on the part of any party hereto, as of the
Expiration Date.

 

9.             Directors and Officers.  Notwithstanding anything in this
Agreement to the contrary, if Shareholder is a director or officer of Intentia,
nothing contained in this Agreement shall prohibit such director or officer from
acting in his/her capacity as such or from taking such action as a director or
officer of Intentia that may be required on the part of such person as a

 

3

--------------------------------------------------------------------------------


 

director or officer of Intentia, including acting in compliance with Paragraph 2
or 11.2 of the Transaction Agreement.

 

10.           Miscellaneous.

 

(a)           Entire Agreement.  This Agreement constitutes the entire agreement
among the parties with respect to the subject matter hereof and supersede all
prior agreements and understandings, both written and oral, among the parties
with respect to the subject matter hereof.

 

(b)           Certain Events.  This Agreement and the obligations hereunder
shall attach to all of the Shares and shall be binding upon any person to whom
legal or beneficial ownership of any of the Shares shall pass, whether by
operation of law or otherwise.  Notwithstanding any Transfer of any of the
Shares, the transferor shall remain liable for the performance of all
obligations of the transferor under this Agreement.  Notwithstanding the
foregoing or anything to the contrary set forth in this Agreement, this
Agreement and the obligations hereunder shall not attach to any Shares that are
Transferred, and shall not be binding upon any person to whom legal or
beneficial ownership of any of the Shares shall pass, in any Transfer effected
by Shareholder pursuant to the last sentence of Section 2 of this Agreement.

 

(c)           Assignment.  No party may assign either this Agreement or any of
its rights, interests, or obligations hereunder without the prior written
approval of the other parties.  Any purported assignment in violation of this
Section shall be void.

 

(d)           Amendments, Waivers, Etc.  This Agreement may not be amended,
changed, supplemented, waived or otherwise modified or terminated, except upon
the execution and delivery of a written agreement executed by the parties
hereto.

 

(e)           Notices.  All notices and other communications hereunder shall be
in writing and shall be deemed duly given (i) on the date of delivery if
delivered personally, (ii) on the date of confirmation of receipt (or, the first
business day following such receipt if the date is not a business day) of
transmission by telecopy or telefacsimile, or (iii) on the date of confirmation
of receipt (or, the first business day following such receipt if the date is not
a business day) if delivered by a nationally recognized courier service.  All
notices hereunder shall be delivered as set forth below, or pursuant to such
other instructions as may be designated in writing by the party to receive such
notice:

 

(i)                    if to Lawson, to:

Lawson Software
380 St. Peter Street
St. Paul, Minnesota  55102
Attention: Bruce B. McPheeters
Telephone No.: (651) 767-7000
Telecopy No.:   (651) 767-5645

 

4

--------------------------------------------------------------------------------


 

(ii)           if to Shareholder, to the address for notice set forth on the
signature page hereof.

 

with copies to:

O’Melveny & Myers LLP
Embarcadero Center West
275 Battery Street, Suite 2600
San Francisco, California 94111
Attention:  Steve L. Camahort, Esq.
Telephone No.:  (415) 984-8700
Telecopy No.:  (415) 984-8701

 

(f)            Severability.  In the event that any provision of this Agreement
or the application thereof, becomes or is declared by a court of competent
jurisdiction to be illegal, void or unenforceable, the remainder of this
Agreement will continue in full force and effect and the application of such
provision to other Persons or circumstances will be interpreted so as reasonably
to effect the intent of the parties hereto.  The parties further agree to
replace such void or unenforceable provision of this Agreement with a valid and
enforceable provision that will achieve, to the greatest extent possible, the
economic, business and other purposes of such void or unenforceable provision.

 

(g)           No Waiver.  The failure of any party hereto to exercise any right,
power or remedy provided under this Agreement or otherwise available in respect
hereof at law or in equity, or to insist upon compliance by any other party
hereto with its obligations hereunder, and any custom or practice of the parties
at variance with the terms hereof, shall not constitute a waiver by such party
of its right to exercise any such or other right, power or remedy or to demand
such compliance.

 

(h)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York, USA, without regard to its
principles of conflicts of laws (except to the extent that applicable laws
governing the corporate organization of Lawson or Intentia mandate the
application of the laws of the jurisdiction of organization of such party and
except to the extent that the application of the laws of Sweden apply to the
Offer).  Each party irrevocably and unconditionally consents and submits to the
jurisdiction of the state and federal courts located in the state of Delaware
for purposes of any action, suit or proceeding arising out of or relating to
this Agreement.

 

(i)            Other Remedies; Specific Performance.

 

(I)            OTHER REMEDIES.  EXCEPT AS OTHERWISE PROVIDED HEREIN, ANY AND ALL
REMEDIES HEREIN EXPRESSLY CONFERRED UPON A PARTY WILL BE DEEMED CUMULATIVE WITH
AND NOT EXCLUSIVE OF ANY OTHER REMEDY CONFERRED HEREBY, OR BY LAW OR EQUITY UPON
SUCH PARTY, AND THE EXERCISE BY A PARTY OF ANY ONE REMEDY WILL NOT PRECLUDE THE
EXERCISE OF ANY OTHER REMEDY.  THE PARTIES HERETO AGREE THAT IRREPARABLE DAMAGE
WOULD OCCUR IN THE EVENT THAT ANY OF THE PROVISIONS OF THIS AGREEMENT WERE NOT
PERFORMED IN ACCORDANCE WITH THEIR SPECIFIC TERMS OR WERE OTHERWISE BREACHED.

 

5

--------------------------------------------------------------------------------


 

(II)           SPECIFIC PERFORMANCE.  IT IS ACCORDINGLY AGREED THAT THE PARTIES
SHALL BE ENTITLED TO SEEK AN INJUNCTION OR INJUNCTIONS TO PREVENT BREACHES OF
THIS AGREEMENT AND TO ENFORCE SPECIFICALLY THE TERMS AND PROVISIONS HEREOF IN
ANY COURT OF THE UNITED STATES OR ANY STATE HAVING JURISDICTION, THIS BEING IN
ADDITION TO ANY OTHER REMEDY TO WHICH THEY ARE ENTITLED AT LAW OR IN EQUITY.

 

(j)            Counterparts.  This Agreement may be executed in any number of
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other party, it being understood that all
parties need not sign the same counterpart.

 

(k)           Further Assurances.  At the request of any party to another party
or parties to this Agreement, such other party or parties shall execute and
deliver such instruments or documents to evidence or further effectuate (but not
to enlarge) the respective rights and obligations of the parties and to evidence
and effectuate any termination of this Agreement.

 

(l)            Public Disclosure.  Shareholder shall not issue any statement or
communication to any third party that would be constitute a breach of Section 13
of the Transaction Agreement if such statement or communication were made by
Intentia.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed, or caused this Shareholder
Irrevocable Undertaking to be executed by a duly authorized officer, as of the
date first written above.

 

 

LAWSON SOFTWARE, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

SHAREHOLDER:

 

 

 

 

 

Signature:

 

 

 

Name:

 

 

 

Address:

 

 

 

Facsimile No.:

 

 

 

 

 

Shares beneficially Owned:

 

 

 

 

          

Series A shares

 

 

 

 

 

 

          

Series B shares

 

 

 

 

 

 

          

Series B shares issuable upon
conversion of outstanding warrants

 

7

--------------------------------------------------------------------------------